Hill, J.
That part of the act creating the municipal court of Macon (Acts of 1913, p. 262, sec. 26 (c) ), which provides in substance that in all eases tried in that court in which the principal sum claimed, or the value of the property in controversy, does not exceed one hundred dollars, “an appeal shall lie by writ of error to the superior court of Bibb county,” and that the judgment of the latter court “shall be final, and shall not be subject to review by an appellate court,” is not invalid for the reason that it is opposed to article 6, section 2, paragraph 9, of the constitution of this State (Civil Code of 1910, § 6506), which provides .that “the Court of Appeals shall have jurisdiction for the trial and correction of errors- in law and equity from the superior courts in all cases in which such jurisdiction is not conferred by this constitution on the Supreme Court, and from the city courts of Atlanta and Savannah and such other like courts as have been or may hereafter be established in other cities.” Wester v. Redding, ante, 73 (90 S. E. 1023).

All the Justices concur, except Beck J., absent.